Case 1:19-cv-00715-LO-IDD Document 27 Filed 06/14/19 Page 1 of 3 PageID# 538




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                       Plaintiff,


v.                                                       Civil Action No. 1:18-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                       Defendants.



      PLAINTIFF’S MEMORANDUM IN SUPPORT OF EX PARTE MOTION TO
              EXTEND THE TEMPORARY RESTRAINING ORDER

       Pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure and the Court’s

inherent power to effectuate its own orders, Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), seeks

to extend the Temporary Restraining Order granted and entered by the Court on June 7, 2019

(the “TRO”) [D.I. 22] and scheduled to expire on June 21, 2019, for a period of fourteen (14)

days until July 5, 2019.

       On June 7, 2019, this Court entered the TRO against the Defendants identified on

Schedule A to the Verified Complaint [D.I. 22]. Since receiving the TRO, Plaintiff’s Counsel has

been working diligently to ensure compliance with its terms by PayPal. See Declaration of

Monica Riva Talley (the “Talley Decl.”) at ¶ 4.

       On June 13, 2019, Plaintiff received its requested discovery from PayPal and a

confirmation from PayPal that it had frozen the subject Defendant PayPal accounts. Talley Decl.,

¶ 5. Using the information from PayPal, as well as the shipping information received from
Case 1:19-cv-00715-LO-IDD Document 27 Filed 06/14/19 Page 2 of 3 PageID# 539




Defendants, Plaintiff is diligently attempting to find physical locations for each of the

Defendants to effectuate service. Talley Decl., ¶ 6. Plaintiff expects to complete this process no

later than June 28, 2019. Once completed, Plaintiff intends file an Amended Complaint listing

the defendants and file summons for each of the Defendants with the Court. Plaintiff will then

attempt to effectuate service on the Defendants at the identified physical locations.

       Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). Plaintiff respectfully submits that there is good cause to

extend the TRO, since there is a high probability that the Defendants will continue to harm

Plaintiff without the TRO in place. Specifically, Defendants will likely attempt to move any

assets from their financial accounts to other accounts, potentially outside of this Court’s

jurisdiction. As discussed in Plaintiff’s Memorandum in Support of its Ex Parte Motion for

Entry of a Temporary Restraining Order, and as found by the Court in granting the TRO, this

possibility of harm is significant. In addition, Plaintiff needs this additional time to locate and

effectuate service on the Defendants. Accordingly, in the interest of justice, Plaintiff submits that

extension of the TRO is necessary. In light of the above, Plaintiff respectfully requests that the

TRO scheduled to expire on June 21, 2019 be extended for a period of fourteen (14) days until

July 5, 2019.




                                                 2
Case 1:19-cv-00715-LO-IDD Document 27 Filed 06/14/19 Page 3 of 3 PageID# 540




Date: June 14, 2019               Respectfully submitted,

                                  /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com

                                 Attorneys for Plaintiff




                                     3
